Case 8:19-cv-01846-WFJ-JSS Document 10 Filed 09/19/19 Page 1 of 2 PageID 31



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 MAGDALINE GEORGIOU

       Plaintiff,
 v.
                                                    CASE NO.: 8:19-cv-01846-WFJ-JSS
 JP MORGAN CHASE BANK, N.A.


       Defendant.
_____________________________________________________________________________

                       NOTICE OF DISMISSAL WITH PREJUDICE

       COMES NOW, Plaintiff MAGDALINE GEORGIOU by and through her undersigned

counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), and represent to the Court that this action has

been resolved as pertaining to Defendant JP Morgan Chase Bank, N.A. and requests entry of an

Order dismissing this matter with prejudice, each party to bear their own costs and attorneys’ fees.

       Respectfully submitted on September 19, 2019.


                                              /s/ Heather H. Jones
                                              Heather H. Jones, Esq.
                                              Florida Bar No. 0118974
                                              William “Billy” Peerce Howard, Esq.
                                              Florida Bar No. 0103330
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500, ext. 205
                                              Facsimile: (813) 435-2369
                                              Heather@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff
Case 8:19-cv-01846-WFJ-JSS Document 10 Filed 09/19/19 Page 2 of 2 PageID 32



                                CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this 19th day of September 2019, a true and correct copy

of the foregoing was filed with the Clerk of the Court and served on the parties of record using

the CM/ECF system.

                                             Respectfully,

                                             /s/ Heather H. Jones
                                             Heather H. Jones, Esq.
                                             Florida Bar No. 0118974
                                             William “Billy” Peerce Howard, Esq.
                                             Florida Bar No. 0103330
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Blvd.
                                             Tampa, FL 33629
                                             Telephone: (813) 500-1500, ext. 205
                                             Facsimile: (813) 435-2369
                                             Heather@TheConsumerProtectionFirm.com
                                             Billy@TheConsumerProtectionFirm.com
                                             Attorney for Plaintiff
